Citation Nr: 0516685
Decision Date: 06/20/05	Archive Date: 09/19/05


DOCKET NO. 03-14 713                        DATE JUN 20 2005


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1. Entitlement to an increased rating for a fracture and dislocation of the left hip with total; hip replacement, currently evaluated as 50 percent disabling.

2. Entitlement to a compensable rating for the residuals of a fracture of the right mandible.

3. Entitlement to a total rating based on individual unemployability.

REPRESENTATION

Appellant represented by: Kentucky Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from April 1962 to February 1966.

This matter comes before the Board of Veterans' Appeals (BV A or Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.

In March 2005, the veteran appeared and testified at the RO before T. Mainelli, who is the Acting Veterans Law Judge designated by the Chairman of the Board to conduct that hearing and to render a final determination in this case. 38 U.S.C.A. §§ 7101(c), 7102 (West 2002). The Board notes that, prior to the hearing, extensive actions were undertaken by the RO to determine the veteran's representation in this case. A veteran has a right to a hearing before the Board. 38 C.F.R. § 20.700(a) (2004). On several occasions, the veteran clearly expressed his desire for a hearing before the Board, but his attorney then of record, Richard A. LaPointe, petitioned the Secretary, and later the United States Court of Appeals for Veterans Claims (CA VC), to have the case expedited for decision without holding a hearing. On December 7,2004, the CA VC granted the Secretary's motion to dismiss Attorney LaPointe's petition for extraordinary relief. The veteran showed up for his scheduled Travel Board hearing, and contact was made with Attorney LaPointe to resolve the representation dilemma. See Report of Contact dated March 15,2005. The veteran ultimately resolved the conflict by withdrawing the services of Attorney LaPointe in preference for exercising his right to testify in the case. The veteran also elected to have the Kentucky Department of Veterans Affairs (KDV A) represent him in further proceedings before the Secretary. See VA Form 21-22 dated March 15,2005. As such, the Board finds that the veteran is properly

-2



represented by the KDVA in this case and that the proceedings instituted by Attorney LaPointe before the CA VC have been rendered moot.

The Board also notes that, while the claim was pending scheduling of a Travel Board hearing, the veteran submitted a VA Form 21-4138 filing in October 2004 raising a claim for service connection for left knee disability as secondary to service connected status post left hip replacement. This claim is referred to the RO for appropriate action.

The issues of an increased rating for left hip disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the veteran's appeal has been obtained.

2. The veteran has no arthritic changes or malunion of the mandible. He maintains 41 millimeters (mm) of temporomandibular articulation and 6 to 8 mm of lateral and protrusive excursions.

CONCLUSION OF LAW

Criteria for a compensable rating for the residuals of a fracture of the right mandible have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.150, Diagnostic Code 9904 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

- 3 



The veteran requested that his right mandible rating be increased in May 2002 due to increased pain and difficulty with chewing. His VA treatment records do not reflect complaints of problems with his jaw during the one year period preceding his request for an increased rating. He has testified, however, to a progressive worsening of pain and locking of his jaw, particularly when eating foods that requires hard chewing. During episodes of locking, he has to manually manipulate the jaw to get it back to normal. He reports that hears clicking sounds following locking episodes and that he occasionally bites his lower lip because of misalignment of the jaw. He believes his problems are arthritic in nature.

The veteran voiced similar complaints during a VA examination of his jaw in October 2002 wherein he complained of cramping in the lower jaw that distorted the position of his jaw. Upon examination, he opened his mouth without deviation or pain; there was no evidence of arthritic changes or malunion of the mandible found on x-ray; and, he had 41 mm of temporomandibular articulation and 6 to 8 mm of lateral and protrusive excursions. The examiner diagnosed status-post mandible fracture with good bone alignment and healing and opined that the veteran's complaints of episodic spasm of mastication were hard to relate to a well-healed forty-year-old mandible fracture. The examiner further opined that neither the veteran's status-post mandible fracture nor his complaints of episodic spasm would preclude gainful employment.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002). Separate diagnostic codes identify the various disabilities. Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board reviews all the evidence in the claims folder, but only reports the evidence and/or information material to the disposition of the case. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.

- 4



The veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a) (West 2002). In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C. § 5107(b) (West 2002). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. § 3.159(a), as follows:

(1) Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.
(2) Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.

The veteran's status-post mandible fracture has been rated under 38 C.F.R. Section 4.150, Diagnostic Code 9904. This Diagnostic Code allows for the assignment of ratings based upon the degree of motion and relative loss of masticatory function. Specifically, a 20 percent rating is assigned when there is evidence of severe displacement, a 10 percent rating is assigned when there is evidence of moderate displacement, and a noncompensable rating is assigned when there is evidence of slight displacement.

The evidence as outlined above reflects good bone alignment and healing of the mandible. Medical opinion of record indicates that the veteran's complaint of episodic spasm of mastication are unrelated to the service connected residuals of fracture of the right mandible. As such, the medical evidence does not even support a finding of slight displacement of the mandible. Thus, the preponderance of the

- 5 



evidence demonstrates that a compensable evaluation is not warranted using the criteria of Diagnostic Code 9904.

The Board also considered the rating criteria of Diagnostic Code 9905 which allows for assignment of ratings based on limited motion. A 10 percent rating is warranted for intercisal range limited to 31 to 40 mm or lateral excursion limited to 0 to 4 mm. VA examination in October 2002 demonstrates that the veteran maintains 41 mm of temporomandibular articulation and 6 to 8 mm of lateral and protrusive excursions. Thus, the preponderance of the evidence weighs against a compensable rating under Diagnostic Code 9905.

The October 2002 VA examination report indicated that the veteran had an edentulous maxilla, and partially edentulous mandible. The Board has also considered whether an alternative rating could be considered under Diagnostic Code 9913 for loss of teeth due to loss of body of the maxilla or mandible without continuity. There is no evidence that the edentulous maxilla and/or partially edentulous mandible bear any relationship to the residuals of right mandible fracture. Additionally, x-ray examination in October 2002 showed no evidence of arthritic changes or malunion. As such, consideration of a compensable rating for x-ray confirmed arthritis with painful motion is not warranted under Diagnostic Code 5003.

The Board has considered the veteran and his spouse as competent to speak to symptoms such as pain and episodic spasm of mastication. 38 C.F.R. § 3.159(a)(2) (2004). The medical evidence, however, does not link this complaint to the veteran's well-healed mandible fracture. The veteran's well-intentioned belief by self-diagnosis cannot be accepted as competent evidence as it pertains to attributing his symptoms of mastication spasm to his service connected residuals of right mandible fracture. 38 C.F.R. § 3.159(a)(1) (2004); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The preponderance of evidence is against the claim, and there is no doubt of material fact to be resolved in the veteran's favor. 38 U.S.C.A.
§ 51O7(b) (West 2002).

- 6 

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57,60 (1993). 38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria. According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."

The veteran does not specifically assert that his jaw disability interferes with his employability, and the October 2002 VA examination report indicates that the veteran's jaw disability would not preclude the veteran from gainful employment. The veteran has not required frequent periods of hospitalization for jaw disability and his treatment records are void of any finding of exceptional limitation beyond that contemplated by the schedule of ratings. Consequently, the Board finds that there is no basis to consider whether to consider referral of the case to the Director of Compensation and Pension is warranted.

In so holding, the Board has carefully reviewed the case to ensure compliance with the provisions of the Veterans Claims Assistance Act of2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) which includes an enhanced duty on the part of V A to notify a claimant of the information and evidence necessary to substantiate a claim for VA benefits. It also redefines the obligations of V A with respect to its duty to assist a claimant in the development of a claim. Regulations implementing the VCAA have been enacted. See 66 Fed. Reg. 45,620 (August 29,2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). Also see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA, the implementing regulations, the United States Court of Appeals for the Federal Circuit's (Federal Circuit) decisions in Disabled American Veterans v. Secretary of Veterans Affairs,

- 7 




327 F.3d 1339 (Fed. Cir. 2003) and Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated portions of the implementing regulations, the Veterans Benefits Act of2003, Pub. L. No. 108-183, Section 701, 117 Stat. 2651 (Dec. 2003), and the United States Court of Appeals for Veteran's Claims (Court) decisions in Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which addressed the timing and content of proper VCAA notice. Following a complete review of the record evidence, the Board finds, for the reasons expressed immediately below, that the development of the claim being decided on appeal has proceeded in accordance with the law and regulations.

VA has a duty under the VCAA to notify an appellant and his or her representative of any information and evidence needed to substantiate and complete a claim as well as to inform the appellant as to whose responsibility it is to obtain the needed information. The veteran was informed of the requirements of the VCAA specifically and in detail in a letter dated in August 2002. The Board finds that the information provided to the veteran specifically satisfied the requirements of 38 U.S.C.A. Section 5103 in that he was clearly notified of the evidence necessary to substantiate his claim and the responsibilities of VA and the veteran in obtaining evidence. The letter stated that (1) the evidence needed to substantiate the veteran's claim was, among other things, evidence that his service-connected disability was more severe than evaluated; (2) VA would obtain relevant records from any Federal agency and relevant records identified by the veteran, and (3) the veteran is responsible for supplying VA with sufficient information to obtain relevant records on his behalf and is ultimately responsible for submitting all relevant evidence not in the possession of a Federal department or agency. The notice in this case was pre-adjudicatory, and there is no timing issue raised by the record. The May 2003 Statement of the Case (SOC) cited the criteria of38 C.F.R. § 3.159(b). The Board further observes that neither the veteran nor his representative has pleaded with any specificity any alleged notice and/or development deficiency nor argument that he has not been able to fairly participate in the VA claims process. See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14,2005). Under these circumstances, the Board finds that there has been substantial compliance with the
notification requirements of the VCAA.	.

- 8 



The VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim unless no reasonable possibility exists that such assistance would aid in substantiating the claim. The law provides that the assistance provided by VA shall include making reasonable efforts to obtain relevant records that a claimant identifies and providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.

After reviewing the record, the Board finds that VA has complied with the VCAA's duty to assist by aiding the veteran in obtaining evidence and affording him physical examinations. His service medical records and VA clinic records have been associated with the claims folder. The RO has obtained the medical and legal documents associated with the veteran's award of disability benefits from the Social Security Administration. It appears that all known and available records relevant to the issue here on appeal has been obtained and are associated with the veteran's claims file, and the veteran does not appear to contend otherwise. Furthermore, the veteran testified before the Board in March 2005. VA also provided the veteran with VA examination as necessary to decide the claim. That examination report, dated October 2002, is adequate for rating purposes. The Board acknowledges the veteran's allegations to increased pain and mastication spasm symptoms since his last VA examination. However, the VA examination in October 2002 disassociated such complaints from his service connected disability, and there is no competent evidence contrary to this medical conclusion. As such, the Board finds no basis for additional VA examination. VAOPGCPREC 11-95 (Apr. 7, 1995).

The Court has concluded that the VCAA does not require a remand where a claimant was fully notified and aware of the type( s) of evidence required to substantiate the claim and that no additional assistance would aid in further developing a claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). When, as here, it is evident that there is no reasonable possibility that any further assistance would aid the veteran in substantiating his claims, the VCAA does not require further assistance. Wensch v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 D.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no

- 9 



reasonable possibility exists that such assistance would aid in substantiating the claim"). Thus, the Board finds that VA has done everything reasonably possible to notify and to assist the veteran and that no further action is necessary to meet the requirements of the VCAA and the applicable implementing regulations.

ORDER

A compensable rating for the residuals of a fracture of the right mandible is denied.

REMAND

The veteran testified in March 2005 to an increased severity of his left hip symptoms since his last VA examination in October 2002, to include a worsening of functional impairment upon prolonged use of the left hip. The Board is of the opinion that medical examination is necessary to determine the current extent and severity of the left hip disability, to include whether additional functional limitations result from weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use increased usage, or incoordination. See DeLuca v. Brown, 8 Vet. App. 202,204-205 (1995);
VAOPGCPREC 11-95 (Apr. 7, 1995). The Board must defer adjudication of the TDIU claim pending readjudication of the claim for an increased rating for right hip disability.

Accordingly, this case is REMANDED to the RO via the AMC for the following action:

1. The RO should obtain the veteran' s VA clinic records since December 2004.

2. Following completion of the foregoing development, the RO should schedule the veteran for appropriate examination in order to

- 10



determine the current nature and severity of his left hip disability. The claims folder and a copy of this remand must be made available to the examiner prior to the examination for review. After physically evaluating the veteran, the medical examiner should address the following questions, to the best of his/her medical knowledge:
a) What are the veteran's range of motion findings for left hip disability;
b) Does the veteran have pain, pain on use, weakness, incoordination, or excess fatigability of the left hip joint? If feasible the examiner should portray any additional functional limitation of the right hip due to these factors in terms of degrees of additional loss of motion. If not feasible, this should be stated for the record together with the rationale. lithe veteran does not have pain or any of the other factors, that fact should be noted in the file;
c) Whether the veteran's left hip disability, following implantation of prosthesis, results in "markedly severe" or "moderately severe" residuals of weakness, pain, or limitation of motion; and
d) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the left hip disability precludes the veteran from securing or following substantially gainful employment?

3. Following completion of the foregoing, the RO should readjudicate the claims on appeal. If any benefit sought on appeal remains denied, the veteran and his representative should be provided a supplemental statement of the case (SSOC). The appellant and his representative should be allowed an appropriate period of time for response

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. The veteran need take

- 11 



no action until otherwise notified, but he may furnish additional evidence and argument while the case is in remand status. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	
T. Mainelli 
Acting Veterans Law Judge, Board of Veterans' Appeals

- 12 




